Citation Nr: 0106724	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-01 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1958 to 
December 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from a 
September 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In that 
determination, the RO granted service connection with a 
noncompensable evaluation for bilateral high frequency 
hearing loss.  The appellant disagreed with the rating 
decision and this appeal ensued.

FINDINGS OF FACT

1. The September 1998 audio measurements showed an average 
pure tone loss of 56.25 decibels (dB) in the right ear and 
56.25 dB in the left ear, with speech recognition ability 
of 90 percent in the right ear and 86 percent in the left 
ear. 

2. The April 1998 audio measurements showed an average pure 
tone loss of 71.25 decibels (dB) in the right ear and 
63.75 dB in the left ear, with speech recognition ability 
of 84 percent in the right ear and 88 percent in the left 
ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met under the regulations.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.85, 
4.86, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairments in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The evaluation of bilateral defective hearing is governed by 
38 C.F.R. § 4.85 and § 4.86 of VA's Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.  Impairment of auditory 
acuity is evaluated using the criteria in 38 C.F.R. § 4.85.  
The rating criteria for evaluation of diseases of the ear and 
other sense organs were recently altered, effective June 10, 
1999.  See 38 C.F.R. §§ 4.85, 4.86, 4.86a, 4.87, 4.87a, 4.87b 
(1998); 64 Fed. Reg. 25,202-10 (May 11, 1999) (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (1999)).  When a 
relevant regulation changes during the pendency of an appeal, 
as is the case here, the version most favorable to appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

In this case, the regulatory changes were made because 
medical science has advanced and commonly used medical terms 
have changed.  The effect of these amendments was to update 
this portion of the rating schedule to ensure that it used 
current medical terminology and unambiguous criteria and 
reflected medical advances that had occurred since the last 
review.  As the amendments did not substantively change the 
regulation for purposes of appellate review, the Board may 
proceed to adjudicate the claim in light of the new version 
of the regulation without prejudice to the appellant.  

The assignment of disability ratings for hearing impairment 
requires a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in frequencies 1000, 2000, 3000, and 4000 
cycles per second divided by four.  

To evaluate the degree of disability from bilateral service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels designated from level "I" for 
essentially normal acuity through level "XI" for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6110.  
The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86.  

In the instant case, a VA audiological evaluation in 
September 1998 showed puretone thresholds, in dB, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
60
75
65
LEFT

25
50
75
75

The average puretone thresholds were 56.25 dB in the right 
ear and 56.25 dB in the left ear. Speech audiometry revealed 
speech recognition ability of 90 percent in the right ear and 
of 86 percent in the left ear.

An audiological evaluation was conducted at a private 
facility in April 1998, which revealed pure tone thresholds, 
in dB, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
70
85
95
LEFT

45
65
70
75

Average puretone thresholds and speech audiometry were not 
computed.  Mathematically dividing the sum of the four pure 
tone threshold measurements for each ear by four results in 
an average puretone loss of 71.25 dB in the right ear and 
63.75 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 88 
percent in the left ear.

This application yields the following Roman numeric 
designation results:

Examination:			Right Ear:		Left Ear:
September 1998		II			II
April 1998			III			III

Each set of Roman numerals is then applied to Table VII of 
38 C.F.R. § 4.85 to determine the percentage disability 
evaluation applicable to each test date.  In this case, the 
analysis produces a noncompensable rating for the results of 
the September 1998 and the April 1998 evaluations.  For this 
reason, it is the Board's determination that the 
preponderance of the evidence is against a compensable rating 
for bilateral hearing loss.  

An alternative regulation is applicable when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz (Hz)) is 55 dB or more.  If so, 
the Roman numeral designation for hearing impairment will be 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  When 
the pure tone threshold is 30 dB or less at 1000 Hz, and 70 
dB or more at 2000 Hz, the Roman numeral designation for 
hearing impairment will be determined from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
Roman numeral designation will then be elevated to the next 
higher Roman numeral designation.  38 C.F.R. § 4.86(b).  
Given the audiological results as discussed, supra, this 
alternative regulation is not applicable to the instant case.

VA has a duty to assist the appellant in the development of 
the facts pertinent to the appeal.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  That duty includes providing the appellant with 
pertinent application forms, notifying him of an incomplete 
application and the evidence necessary to substantiate the 
claim; assisting him in obtaining evidence necessary to 
substantiate the claim; obtaining relevant private and VA 
records, as well as records in the possession of other 
Federal agencies; and affording him a VA examination when 
necessary to make a decision.  In this case, VA afforded the 
appellant with VA examinations.  It also obtained and 
associated with the record pertinent private audiometric 
evaluations that further informed this analysis.  The Board 
finds that VA satisfied its duty to assist the appellant in 
the development of facts pertinent to the claim.  On 
appellate review, the Board sees no areas in which further 
development might have been fruitful.  


ORDER

A compensable rating for bilateral hearing loss is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

